United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1573
                                   ___________

Daniel Shahinaj,                      *
                                      *
             Petitioner,              *
                                      * Petition for Review of a Final
       v.                             * Decision of the Board of
                                      * Immigration Appeals.
Alberto R. Gonzales, Attorney General *
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: December 15, 2006
                                Filed: April 2, 2007
                                 ___________

Before WOLLMAN, RILEY, and SHEPHERD, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       Daniel Shahinaj (Shahinaj), a native and citizen of Albania, entered the United
States illegally and filed an application for asylum and withholding of removal under
the Immigration and Nationality Act, 8 U.S.C. §§ 1158 and 1231(b)(3), and for relief
under Article III of the Convention Against Torture (CAT). The Immigration Judge
(IJ) denied Shahinaj’s application and the Board of Immigration Appeals (BIA)
affirmed the IJ’s decision. After careful review of the administrative record, we
conclude the IJ’s credibility findings, adopted and modified by the BIA, are not
supported by the record, and thus we vacate the BIA’s order and remand for further
proceedings.
I.     BACKGROUND
       At his hearing before the IJ, Shahinaj asserted he would be mistreated if he
returned to Albania because of his political activities, such as reporting election fraud
to officials in a June 2001 Albanian election, and because of his homosexual
orientation. Shahinaj testified that after he reported the election fraud, Albanian
police officers beat and sodomized him, threatened to harm Shahinaj and his family,
and made repeated derogatory references to Shahinaj’s homosexuality. Shahinaj
denied being a member of any homosexual organization and said his family was
unaware of his homosexual orientation. Shahinaj indicated he had only one
homosexual friend, and he did not know the friend’s whereabouts. Shahinaj presented
the IJ with witness affidavits, documentation of Albanian historical events, and
evidence of the political conditions in Albania.

      In a written opinion, the IJ found Shahinaj’s testimony not credible, stating in
relevant part:

      Neither [Shahinaj]’s dress, nor his mannerisms, nor his style of speech
      give any indication that he is a homosexual, nor is there any indication
      that he engaged in a pattern or practice of behavior in homosexuals in
      Albania, which gives expression to his claim at present. He never
      reported the abuse, the physical abuse that he received from the police,
      the sexual assault to any homosexual organization which one would
      suppose would have reported it and provided counseling at least to him.
      While one can understand that he would not report it to the police, since
      they were the alleged perpetrators, it is simply implausible that he would
      not report it to an organization whose job it is to represent the interest of
      homosexuals in Albania.
             ....
      In this Judge’s experience, better than three-quarters of Albanian
      homosexual applicants have used the claim that they were election
      observers to justify their claim for asylum.




                                          -2-
Thus, the IJ denied Shahinaj’s application concluding, “[Shahinaj] has not established
past persecution because his account is not credible.”

       The BIA adopted the IJ’s decision and affirmed the IJ’s findings “except insofar
as the [IJ]’s decision referred to circumstances from other proceedings and found
implausible that [Shahinaj] would not have reported his claimed attack to an
organization that represents the interest of homosexuals in Albania.”

       Following Shahinaj’s initial petition for review, in a summary order, upon the
Attorney General’s own motion, we remanded the petition for further consideration
of the IJ’s decision. After remand, the BIA again adopted and affirmed the IJ’s
decision “except insofar as the [IJ] referred to circumstances from other proceedings,
found it implausible that [Shahinaj] would not have reported his mistreatment to Gay
Albania, and found that ‘neither his dress, nor his mannerisms, nor his style of speech
give any indication that he is homosexual.’” The BIA further agreed Shahinaj “failed
to meet his burden to establish by sufficiently consistent and credible evidence his
eligibility for asylum or withholding of removal.” In addition, the BIA found no clear
error in the IJ’s determination that Shahinaj’s “testimony lacked credibility for the
reasons discussed on pages 6-12 of the [IJ’s] decision, including . . . [Shahinaj’s]
failure to present any evidence corroborating [Shahinaj’s] claim that he is a
homosexual.”

II.    DISCUSSION
       We review the BIA’s determination using the substantial evidence standard and
will reverse only if “it would not be possible for any reasonable fact-finder to come
to the conclusion reached by the administrator.” Menendez-Donis v. Ashcroft, 360
F.3d 915, 918 (8th Cir. 2004). When, as here, the BIA adopts and affirms the IJ’s
decision and adds its own reasoning, we review both decisions together. Setiadi v.
Gonzales, 437 F.3d 710, 713 (8th Cir. 2006). “We will defer to an IJ’s credibility



                                         -3-
finding when it is supported by a specific, cogent reason for disbelief.” Mohamed v.
Ashcroft, 396 F.3d 999, 1003 (8th Cir. 2005).

       Even under this deferential standard of review, we conclude the IJ’s adverse
credibility findings are not supported by this record. The IJ discredited Shahinaj’s
claim of persecution due to homosexual orientation based on (1) the IJ’s personal and
improper opinion Shahinaj did not dress or speak like or exhibit the mannerisms of
a homosexual, (2) Shahinaj’s lack of membership in any Albanian homosexual
organizations, and (3) the IJ’s personal experience that three-quarters of all
homosexual Albanian applicants who seek asylum profess persecution based on being
election observers. The BIA excised these findings, but nonetheless affirmed the IJ’s
decision in all other respects, finding no clear error in the IJ’s credibility
determination.

      Beyond excising portions of the IJ’s credibility findings regarding Shahinaj’s
homosexual orientation, the BIA did not explain how the IJ’s remaining findings and
credibility determination as a whole were not tainted by the IJ’s bias. Nor did the BIA
explain, in the absence of integral findings regarding Shahinaj’s claim of persecution
based on his homosexual orientation, how the balance of the record could adequately
support the IJ’s credibility determination, which went to the heart of Shahinaj’s
asylum claim. See Jalloh v. Gonzales, 423 F.3d 894, 898 (8th Cir. 2005).

III.   CONCLUSION
       For the foregoing reasons, we grant Shahinaj’s petition for review. Although
the assignment of an immigration judge is within the purview of the Attorney General,
see 8 C.F.R. § 1.1(l), upon remand, we recommend the Attorney General consider
reassignment of this case to a different immigration judge. See, e.g., Huang v.
Gonzales, 453 F.3d 142, 151 (2d Cir. 2006) (recognizing that although the Attorney
General has supervisory authority over immigration judges, “the authority of courts
to review the decisions of officers exercising adjudicative functions includes the

                                         -4-
power to require reassignment when necessary to avoid repetition of a biased
discharge of those functions or even to avoid the appearance of substantial injustice”);
Cham v. Attorney Gen., 445 F.3d 683, 694 (3d Cir. 2006) (recognizing the assignment
of an immigration judge is within the province of the Attorney General, but urging,
“on remand, a different immigration judge be assigned to any further proceedings”);
Yi-Tu Lian v. Ashcroft, 379 F.3d 457, 462 (7th Cir. 2004) (observing that “the
inadequate performance by the immigration judge leads us to recommend that the case
be reassigned to another immigration judge”). As a final note, we express no view on
whether the evidence will ultimately compel the conclusion Shahinaj has a well-
founded fear of persecution upon return to Albania, and we leave the determination
of eligibility for asylum, withholding of removal, and protection under the CAT to the
Attorney General in the first instance.
                         ______________________________




                                          -5-